Order filed March 1, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      _____________

                                  NO. 14-12-00081-CV
                                   ______________

                          SUSANA V. IZAGUIRRE, Appellant

                                             V.

                            ROBERTO S. RIVERA, Appellee


                         On Appeal from the 234th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2010-30420A


                                       ORDER

       This is an appeal from a judgment signed October 13, 2011. Appellant filed a timely
motion for new trial. The notice of appeal was due January 11, 2012. See Tex. R. App. P.
26.1. Appellant, however, filed her notice of appeal on January 20, 2012, a date within 15
days of the due date for the notice of appeal. A motion for extension of time is Anecessarily
implied@ when the perfecting instrument is filed within fifteen days of its due date.
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied, appellant is
still obligated to come forward with a reasonable explanation to support the late filing. See
Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.CHouston [14th Dist.] 1998, no pet.).

        Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal within ten days of the date of this order. See Tex. R. App. P. 26.3;10.5(b).
If appellant does not comply with this order, we will dismiss the appeal. See Tex. R. App. P.
42.3.




                                                  PER CURIAM




                                             2